Per Curiam.

In this alternative proceeding to fix reasonable rent, the parties agree that under the statutory formula $490,400 is the sum required as the basic return from all office space in the building. The statute requires this total to be apportioned to the various office tenants with due consideration to the amount and character of the space occupied by each. The present tenant occupies the major portion of the space from the second to the fifteenth floors of the building in question. It leased it on a whole-floor basis. The remainder of the building up to the 31st floor was largely subdivided into suites.
The landlord’s expert witness, for the purpose of comparison of rental values of the various floors, placed the whole building on a divided-floor basis. We have accepted his testimony as to the differentials in values between floors, but have reduced the amount per square foot he fixed as a fair rental value by a percentage representing the difference between his total return of $785,014 and the needed return of $490,400. Computing the rent on a square-foot basis for the space occupied by the present tenant, we arrive at a total rent of $262,466.77. If the total rental area is considered to be 138,125 square feet, the rate would be approximately $1.90 a square foot. Upon a divided-floor basis the rate would, of course, be higher.
The order appealed from should be modified accordingly. Settle order containing modified findings.
Peck, P. J., Cohn, Callahan, Shientag and McCurn, JJ., concur.
Order unanimously modified in accordance with the opinion herein and, as so modified affirmed. Settle order on notice. [See post, p. 926.]